OPINION
{¶ 1} Appellant, Roosevelt J. Bradford, is appealing from the denial of his petition for post-conviction relief. He assigns a single error for our consideration:
  The trial court was without authority to impose consecutive terms of incarceration, as the sentence violated the Sixth Amendment to the United States Constitution.
 {¶ 2} On June 8, 2004, Bradford entered a guilty plea to a charge of aggravated robbery with a three year gun specification and to a charge of felonious assault. A charge of attempted murder and two charges of robbery were dismissed. Bradford, his counsel, *Page 2 
and the State of Ohio agreed that he would be sentenced to a total of 16 years of incarceration. The trial judge gave the agreed sentence.
 {¶ 3} On September 14, 2007, Bradford filed his petition for post-conviction relief, alleging that the Supreme Court of Ohio's ruling in State v. Foster, 109 Ohio St.3d 1, 2006-Ohio-856, mandated that he receive concurrent sentences.
 {¶ 4} Bradford does not understand the Foster case. Foster grants trial court judges additional leeway in granting consecutive sentences.Foster has no impact whatsoever on sentences of the parties in which a specific term of incarceration is stipulated.
 {¶ 5} The assignment of error is overruled. The judgment of the Franklin County Court of Common Pleas is affirmed.
Judgment affirmed.
  PETREE and SADLER, JJ., concur. *Page 1